Citation Nr: 1119321	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to service connection for tinnitus, to include as due to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Additional documentary evidence was submitted consisting of an internet medical article noting, among other things, that diabetes mellitus may lead to the onset of tinnitus.  This evidence was accompanied by a written waiver for its initial consideration by the RO.  That evidence, along with the written brief, dated in April 2011, from the Veteran's representative reasonably raise the question of the Veteran's entitlement to service connection for tinnitus, secondary to his service-connected diabetes mellitus, an issue that has not been developed or adjudicated by the RO.  The question of the Veteran's entitlement to direct and secondary service connection for tinnitus, as well as direct service connection for hearing loss of the left ear, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma as a field artilleryman serving in combat in Vietnam. 

2.  Hearing loss of the right ear meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or thereafter.  


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of the right ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in June 2006, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the appellant prior to the RO's initial decision in October 2007, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, or prejudiced the Veteran in any way.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment records of the Veteran have been obtained, in addition to examination and treatment records compiled by VA and non-VA sources during the postservice period.  Moreover, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA audiological examination in order to evaluate the nature and etiology of the disorder at issue.  The Veteran does not advance allegations with respect to the inadequacy of that examination or the audiometric testing undertaken as a part thereof, although he questions the accuracy of the opinion offered by the VA examiner as to the absence of any linkage between his right ear hearing loss and inservice acoustic trauma.  The report from such examination is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented and there is no indication that the results of the testing of the Veteran's auditory acuity were in any way compromised or other than as shown.  Notice is taken that the result of audiological testing by VA in September 2006 failed to denote the existence of hearing loss of the right ear for VA purposes, i.e., meeting the criteria of 38 C.F.R. § 3.385.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulations.  

Merits of the Claim for Service Connection:  Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007). Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a Veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran asserts that he had combat service and that his hearing loss is related to that service, including weapons fire during combat.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection and, here, there is no showing of hearing loss of the right ear for VA purposes in service or thereafter.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

It is the Veteran's primary contention, as set out in his written statements that his hearing loss is of service origin.  He states that he experienced inservice acoustic trauma based on exposure to artillery barrages utilizing 105 millimeter  Howitzers while in combat in Vietnam.  He has asserted continued hearing  problems after service which adversely affect his job performance and daily activities.  

Service department records indicate that the Veteran's military occupational specialty while serving in Vietnam was that of a field artilleryman.  The Veteran's account of excessive loud noise exposure during this period is credible and the Board finds that he experienced acoustic trauma in service in Vietnam.

Examination and treatment records disclose that all inservice audiograms were negative for hearing loss of the right ear meeting the criteria of 38 C.F.R. § 3.385.  The only postservice audiogram was conducted during the course of a VA examination in September 2006, which revealed pure tone thresholds, in decibels, as follows for the right ear:  5, 5, 20, 25, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination testing using the Maryland CNC protocol was at 94 percent.  These findings are not within the established parameters of 38 C.F.R. § 3.385 for a finding of hearing loss of the right ear for VA purposes.  

Analysis of the record indicates that, despite inservice acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of the right ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection, regardless of engagement in combat against the enemy, is a showing of current disability and the record fails to identify hearing loss of the Veteran's right ear for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his right ear hearing loss is such as to meet the requisites of § 3.385.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for hearing loss of the right ear is denied.  


REMAND

The Veteran takes issue with the RO's reliance on his postservice noise exposure as a landscaper as a potential cause for his hearing loss of the left ear and tinnitus, inasmuch as his involvement in the landscaping business has largely been managerial and administrative in nature, without excessive noise exposure.  In his opinion, this was not brought out by the VA examiner in September 2006 or the RO in its denial of his claims.  In addition, the Veteran argues that the VA examiner's opinion in September 2006, to the effect that his hearing loss of the left ear and tinnitus are unrelated to service is unfairly influenced by the absence of a showing of hearing loss or tinnitus in service and he asserts that such a showing is not an absolute requisite for a grant of service connection.  He requests that his claims be remanded to the RO for a further VA nexus opinion as to the service incurrence of the disorders at issue, and the Board concurs that additional medical opinion evidence is needed. 

In addition, the RO by its rating decision of October 2007 or subsequent adjudicatory action by way of the statement of the case in July 2007 did not specifically adjudicate the Veteran's raised claim for secondary service connection for tinnitus.  Remand is required to permit any and all indicated procedural and/or evidentiary development, to include a VA examination and opinion, to be undertaken.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Provide further VCAA notice to the Veteran as to what information and evidence are needed to substantiate his claims for direct and/or secondary service connection for hearing loss of the left ear and bilateral tinnitus, to include any relevant evidence he has in his possession or could be obtained from individuals with whom he served, friends or family members, or private medical professionals who were aware of his hearing loss or tinnitus problems in service or within several years of his service separation.  

2.  Obtain complete VA clinical records, not already on file, involving treatment records relating to the Veteran's service-connected hearing loss or tinnitus compiled since October 2006.  

3.  Thereafter, afford the Veteran a VA ear, nose, and throat examination for the purpose of determining the nature and etiology of his claimed hearing loss of the left ear and bilateral tinnitus, to include the relationship, if any, between his tinnitus and service-connected diabetes mellitus.  The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.

The examiner is asked to furnish a professional opinion as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss of the left ear and tinnitus of either ear originated in service or is otherwise attributable to service.  The examiner is instructed that the Board has determined the Veteran was exposed to artillery fire in service.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss of the left ear originated during the one-year period immediately following his separation from service in June 1969?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus either caused or aggravated his tinnitus?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a direct relationship or causation as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is also requested to provide a rationale for each opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and the reasons why.

4.  Lastly, adjudicate or readjudicate, as applicable, the Veteran's claims for direct service connection for hearing loss of his left ear and for direct and secondary service connection for bilateral tinnitus, to include as due to service-connected diabetes mellitus.  If any benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


